      Case 2:19-cv-02723-JWB-JPO Document 10 Filed 03/10/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARKANSAS
                                 KANSAS CITY DIVISION

SAINABOU NDONG,                                   Case No: 2:19-cv-02723-JWB-JPO

               Plaintiff,

v.

ADVANCED CALL CENTER
TECHNOLOGIES, LLC,

               Defendants.


                            ORDER OF DISMISSAL

       Plaintiff, Sainabou Ndong (“Plaintiff”), and Defendant, Advanced Call Center

Technologies, LLC, (“Defendant”), having filed a Joint Stipulation of Dismissal with Prejudice,

and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that Plaintiff’s Complaint and all claim against Defendant

are DISMISSED WITH PREJUDICE. Each party shall bear their own costs and attorney’s fees.


       SO ORDERED this 9th day of March, 2020.



                                                          s/ John W. Broomes
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE
